Case 2:19-cv-00869-GMN-BNW Document 29
                                    28 Filed 06/11/20
                                             06/10/20 Page 1 of 4
                                                                6
Case 2:19-cv-00869-GMN-BNW Document 29
                                    28 Filed 06/11/20
                                             06/10/20 Page 2 of 4
                                                                6
Case 2:19-cv-00869-GMN-BNW Document 29
                                    28 Filed 06/11/20
                                             06/10/20 Page 3 of 4
                                                                6
Case 2:19-cv-00869-GMN-BNW Document 29
                                    28 Filed 06/11/20
                                             06/10/20 Page 4 of 4
                                                                6




                                                 June 11, 2020
